     Case 3:21-cv-00438-BEN-AHG Document 5 Filed 04/01/21 PageID.61 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHERINE YOUNG,                               Case No.: 3:21-cv-00438-BEN-AHG
                       Plaintiff,
12
     v.
                                                    ORDER GRANTING JOINT
13                                                  MOTION TO EXTEND TIME FOR
                                                    DEFENDANT TO RESPOND TO
14   LINCOLN LIFE ASSURANCE COMPANY OF
     BOSTON,
                                                    COMPLAINT
15
                      Defendant.                    [ECF No. 4]
16
17         Plaintiff Katherine Young and Defendant Lincoln Life Assurance Company of
18   Boston (“Defendant”) filed a Joint Motion for Extension of Time for Defendant to
19   Respond to Plaintiff’s Complaint (the “Joint Motion”). ECF No. 4. Good cause
20   appearing, the Court GRANTS the Joint Motion. Accordingly, Defendant shall file its
21   responsive pleading on or before April 28, 2021.
22         IT IS SO ORDERED.
23
24   Dated: April 1, 2021                        ____________________________________
                                                      HON. ROGER T. BENITEZ
25                                                      United States District Judge
26
27
28

                                                1
                                                                           21-CV-0438-BEN-AHG
